  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA   )
                           )                      CRIMINAL ACTION NO.
     v.                    )                         2:18cr238-MHT
                           )                              (WO)
CHARLES BRYANT HUGHES, JR. )

                                   ORDER

    This cause is before the court on defendant Charles

Bryant    Hughes,      Jr.’s     motion      to    continue.     For    the

reasons       set   forth    below,    the    court    finds    that    jury

selection       and   trial,     now   set    for    November    5,    2018,

should be continued pursuant to 18 U.S.C. § 3161(h)(7).

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is    limited      by   the   requirements      of    the    Speedy

Trial Act, 18 U.S.C. § 3161.              The Act provides in part:

           "In any case in which a plea of not
           guilty is entered, the trial of a
           defendant charged in an information or
           indictment with the commission of an
           offense shall commence within seventy
           days from the filing date (and making
          public)   of    the   information   or
          indictment, or from the date the
          defendant   has   appeared  before   a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs."

§ 3161(c)(1).     The Act excludes from the 70-day period

any continuance based on "findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial."        § 3161(h)(7)(A).              In   granting   such   a

continuance,     the   court      may    consider,      among   other

factors, whether the failure to grant the continuance

"would deny counsel for the defendant ... reasonable

time necessary for effective preparation, taking into

account     the        exercise         of        due    diligence."

§ 3161(h)(7)(B)(iv).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Hughes in a speedy trial.

Hughes represents that he is likely to plead guilty and

                                  2
is currently negotiating with the government concerning

a plea bargain, but that the parties need additional

time     to     resolve      all    issues         necessary           to    reach

agreement.          Because Hughes’s counsel needs additional

time to obtain a favorable plea bargain for her client,

the refusal to grant a continuance would deny defense

counsel       reasonable         time       necessary          for     effective

preparation         for    the   resolution         of    the        case.     In

addition,       the        government        does        not     oppose       the

continuance, and the court finds no evidence of a lack

of diligence.



                                    ***

       Accordingly, it is ORDERED as follows:

       (1) Defendant Charles Bryant Hughes, Jr.’s motion

for continuance (doc. no. 24) is granted.

       (2)    The   jury    selection        and    trial,       now    set   for

November 5, 2018, are reset for December 3, 2018, at


                                        3
10:00 a.m., in Courtroom 2FMJ of the Frank M. Johnson

Jr.    United   States   Courthouse   Complex,   One   Church

Street, Montgomery, Alabama.

      DONE, this the 24th day of October, 2018.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE




                              4
